Citation Nr: 1435765	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He attributes these disabilities to in-service exposure to gunfire noise.  

The Veteran's February 1970 entrance examination found pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
- 5
/
5
LEFT
0
0
0
/
5

An August 1972 audiological evaluation revealed pure tone thresholds, in decibels, as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
/
25
LEFT
35
20
15
/
30

A December 1972 audiological evaluation, conducted pursuant to his separation examination, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
/
25
LEFT
30
15
15
/
25

Following his discharge from the service, the Veteran underwent an enlistment examination in May 1981.  An audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

In January 2009, the Veteran filed his present claim seeking service connection for bilateral hearing loss and tinnitus.  The Veteran underwent a VA audiological examination in April 2009.  This examination report revealed a current bilateral hearing loss disability and tinnitus.  See 38 C.F.R. § 3.385 (2013).  The VA examiner opined that these disabilities were less likely than not related to the Veteran's military service because "there are no documented complaints of hearing loss or tinnitus in the [V]eteran's records."

Pursuant to a September 2012 remand, a supplemental medical opinion was obtained in January 2013.  The VA examiner noted that comparison of the audiological examinations upon entrance and separation revealed a "significant drop in hearing."  However, citing the findings on the Veteran's May 1981 audiological evaluation, the examiner attributed the Veteran's in-service drop in hearing to "just a temporary threshold shift in hearing."  The examiner then opined that the Veteran's hearing loss was less likely than not related to his in-service noise exposure.  

Under these circumstances, the Board finds that the January 2013 supplemental opinion requires further clarification.  The VA examiner failed to address whether the Veteran's in-service "significant drop in hearing" was caused by the acoustic trauma experienced by the Veteran during service.  Moreover, it is unclear whether the examiner considered the August 1972 audiological findings, which also documented significant threshold shifts four months prior to Veteran's separation examination.

As noted in the Board's September 2012 remand, the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must also consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

The Veteran's May 1981 Report of Medical History noted his post-service employment as a police officer.  This type of the employment frequently requires on-going physical examinations.  Under these circumstances, the RO must contact the Veteran to determine whether any pertinent evidence can be obtained from his post service employer.  

Finally, because "high frequency tinnitus usually accompanies [noise-induced] hearing loss," the Board finds the issues of service connection for bilateral hearing loss and tinnitus to be intertwined.  See The Merck Manual, Sec. 7, Ch. 85, Inner Ear; see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include any audiology examinations conducted in relation to his post service employment as a police officer.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who issued the April 2009 and January 2013 VA opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  If the April 2009/January 2013 VA examiner is not available, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.
The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the Veteran's service and post-service treatment records, the examiner must render an opinion as to whether the Veteran's in-service "significant drop in hearing" was caused by the acoustic trauma experienced by the Veteran during service; and whether any degree of the Veteran's current hearing loss can be attributed to the significant threshold shifts documented on in-service audiological examinations conducted in August 1972 and December 1972.  In providing this opinion, the examiner must address the following:

(a)  What is the basis for the finding that the Veteran's documented "significant drop in hearing" was "just a temporary threshold shift in hearing" when the findings were consistent on two separate in-service audiological examinations that took place four months apart?

(b)  Would a temporary threshold shift in hearing of at least four months duration resolve to normal hearing without causing any permanent damage to the structure or functionality of the ears?  

In providing the opinions, the examiner must take into account the Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluation currently of record, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record.  The examiner must also note and consider the Veteran's specific contentions concerning his exposure to gunfire and the onset of hearing loss and tinnitus during military service as indicated on his January 2009 claim; and whether the current audiological findings suggest any relationship to acoustic trauma.  The examiner must specifically address the question of whether any degree of the Veteran's current bilateral hearing loss and tinnitus was incurred in service as a result of any inservice noise exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If another examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

